UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4716


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH APPLE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:15-cr-00363-TSE-1)


Submitted: June 30, 2017                                          Decided: July 21, 2017


Before DIAZ, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Shannon S. Quill,
Assistant Federal Public Defenders, Alexandria, Virginia, for Appellant. Dana J. Boente,
United States Attorney, Uzo Asonye, Katherine L. Wong, Assistant United States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Kenneth Apple of conspiracy to defraud the United States, in

violation of 18 U.S.C. § 371 (2012) (Count 1); wire fraud, in violation of 18 U.S.C.

§§ 1343, 2 (2012) (Counts 2 through 4); obstruction of an official proceeding, in violation

of 18 U.S.C. §§ 1512(c)(2), 2 (2012) (Count 6); and making false statements and

representations, in violation of 18 U.S.C. §§ 1001, 2 (2012) (Counts 7 through 9). Apple

appeals his convictions on Counts 1 through 4. His sole challenge is that the evidence

was insufficient to prove that the offenses occurred in the Eastern District of Virginia.

The Government asserts that Apple waived any objection by failing to raise the issue of

venue in the district court. We agree.

       Apple contends that he preserved his claim by making a general motion for

judgment of acquittal under Fed. R. Crim. P. 29 at the close of the evidence. He argues

that his challenge to the sufficiency of the evidence was sufficient to preserve a challenge

to the Government’s purported failure to prove venue. However, Apple’s arguments are

not supported by our precedent.

       First, we have noted that venue is not an offense element. See United States v.

Engle, 676 F.3d 405, 412 (4th Cir. 2012) (“Venue is not a substantive element of a

crime.” (internal quotation marks omitted)). In addition, we have held that a challenge to

venue is waived and unreviewable when a defendant raises it for the first time in a post-

trial motion for acquittal. See, e.g., United States v. Delfino, 510 F.3d 468, 473 n.2 (4th

Cir. 2007) (“Because the Delfinos’ improper venue claim was raised in their post-trial

motion for judgment of acquittal and/or new trial, we conclude that it was untimely and

                                             2
that the claim is waived”); United States v. Collins, 372 F.3d 629, 633 (4th Cir. 2004)

(“[I]f an indictment properly alleges venue, but the proof at trial fails to support the venue

allegation, an objection to venue can be raised at the close of evidence.”). Further, a bare

Rule 29 motion for acquittal that does not mention venue waives the venue argument.

See United States v. Knox, 540 F.3d 708, 716 (7th Cir. 2008). Accordingly, Apple’s

failure to specifically raise the issue of venue in the district court has waived appellate

review.

       Thus, we affirm Apple’s convictions. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3